

	

		II

		109th CONGRESS

		1st Session

		S. 1866

		IN THE SENATE OF THE UNITED STATES

		

			October 7

			 (legislative day, October 6), 2005

			Ms. Collins (for herself

			 and Mr. Warner) introduced the following

			 bill; which was read twice and referred to the

			 Committee on Homeland Security and

			 Governmental Affairs

		

		A BILL

		To establish an Under Secretary for Policy in the

		  Department of Homeland Security, and for other purposes.

	

	

		1.Under Secretary for

			 policy

			(a)Short

			 titleThis Act may be cited as the Homeland Security Policy Act of

			 2005.

			(b)In

			 generalThe Homeland Security

			 Act of 2002 (6 U.S.C. 101 et seq.) is amended—

				(1)by redesignating title VI and section 601

			 as title XVIII and section 1801, respectively, and transferring that title to

			 the end of the Homeland Security Act of 2002; and

				(2)by inserting

			 after title V, the following:

					

						VIUnder Secretary

				for policy

							601.Under

				secretary for policy

								(a)In

				generalThere shall be in the Department an Under Secretary for

				Policy, who shall be appointed by the President, by and with the advice and

				consent of the Senate.

								(b)ResponsibilitiesSubject

				to the direction, authority, and control of the Secretary, the responsibilities

				of the Under Secretary for Policy shall be as follows:

									(1)Policy

										(A)To serve as the

				principal policy advisor to the Secretary.

										(B)To provide

				overall direction and supervision for policy development to programs, offices,

				and activities of the Department.

										(C)To establish and

				direct a formal policymaking process for the Department.

										(D)To analyze,

				evaluate, and review completed, ongoing, and proposed programs, to ensure they

				are compatible with the Secretary's priorities, strategic plans, and

				policies.

										(2)Strategic

				planning

										(A)To conduct

				long-range, strategic planning for the Department.

										(B)To prepare

				national and Department strategies, as appropriate.

										(C)To conduct net

				assessments of issues facing the Department.

										(D)To conduct

				reviews of the Department to ensure the implementation of this

				paragraph.

										(3)International

				responsibilities

										(A)To promote

				informational and educational exchange with nations friendly to the United

				States in order to promote sharing of best practices and technologies relating

				to homeland security, including—

											(i)the exchange of

				information on research and development on homeland security

				technologies;

											(ii)joint training

				exercises of first responders; and

											(iii)exchanging

				expertise and information on terrorism prevention, response, and crisis

				management.

											(B)To identify areas

				for homeland security informational and training exchange where the United

				States has a demonstrated weakness and another friendly nation or nations have

				a demonstrated expertise.

										(C)To plan and

				undertake international conferences, exchange programs (including the exchange

				of scientists, engineers, and other experts), and other training

				activities.

										(D)To manage

				international activities within the Department in coordination with other

				Federal officials with responsibility for counterterrorism matters.

										(4)Private

				sector

										(A)To create and

				foster strategic communications with the private sector to enhance the primary

				mission of the Department to protect the American homeland.

										(B)To advise the

				Secretary on the impact of the policies, regulations, processes, and actions of

				the Department on the private sector.

										(C)To interface with

				other relevant Federal agencies with homeland security missions to assess the

				impact of the actions of such agencies on the private sector.

										(D)To create and

				manage private sector advisory councils composed of representatives of

				industries and associations designated by the Secretary—

											(i)to advise the

				Secretary on private sector products, applications, and solutions as they

				relate to homeland security challenges; and

											(ii)to advise the

				Secretary on homeland security policies, regulations, processes, and actions

				that affect the participating industries and associations.

											(E)To work with

				Federal laboratories, federally funded research and development centers, other

				federally funded organizations, academia, and the private sector to develop

				innovative approaches to address homeland security challenges to produce and

				deploy the best available technologies for homeland security missions.

										(F)To promote

				existing public-private partnerships and develop new public-private

				partnerships to provide for collaboration and mutual support to address

				homeland security challenges.

										(G)To assist in the

				development and promotion of private sector best practices to secure critical

				infrastructure.

										(H)To coordinate

				industry efforts, with respect to functions of the Department, to identify

				private sector resources and capabilities that could be effective in

				supplementing Federal, State, and local government agency efforts to prevent or

				respond to a terrorist attack.

										(I)To coordinate

				among Department operating entities and with the Assistant Secretary for Trade

				Development of the Department of Commerce on issues related to the travel and

				tourism

				industries.

										.

				(c)Technical and

			 conforming amendmentsThe Homeland Security Act of 2002 (6 U.S.C.

			 101 et seq.) is amended—

				(1)in section

			 103—

					(A)by redesignating

			 paragraphs (6) through (10) as paragraphs (7) through (11), respectively;

			 and

					(B)by inserting

			 after paragraph (5) the following:

						

							(6)An Under

				Secretary for

				Policy.

							;

					(2)by striking

			 section 879;

				(3)by redesignating

			 sections 880 through 890 as sections 879 through 889, respectively; and

				(4)in the table of

			 contents—

					(A)by redesignating

			 the items relating to title VI and section 601 as relating to title XVIII and

			 section 1801, respectively, and transferring the items relating to that title

			 and section to the end of the table of contents;

					(B)by inserting

			 before the item relating to title VII the following:

						

							

								TITLE VI—UNDER SECRETARY FOR POLICY

								Sec. 601. Under Secretary for

				Policy.

							

							;

				  

					(C)by striking the

			 item relating to section 879; and

					(D)by redesignating

			 the items relating to sections 880 through 890 as relating to sections 879

			 through 889, respectively.

					

